DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2022 has been entered.
Currently, claims 1-30 are pending with claims 1, 13, 19 and 25 amended. Applicant’s amendments to each of claims 1, 13, 19 and 25 have obviated the previously-filed rejections under 35 U.S.C. 112(a) for failing to comply with the written description requirement. The following is a complete response to the June 16, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend line 2 of claim 15 to read as: “energy, thermal energy, or non-thermal energy, or any combination thereof.”
Please amend line 2 of claim 16 to read as: “comprises preserving an extracellular matric of the epithelial cells.”
Please amend line 2 of claim 17 to read as: “energy transferred, which is sufficient to remodel epithelial cells, is calculated.”
Please amend line 2 of claim 18 to read as: “symptoms comprise one or more symptoms of chronic bronchitis.”
Please amend line 4 of claim 20 on page 5 of the claims to read as: “device comprises advancing the energy transfer device with or through the working”.
Please amend line 2 of claim 21 to read as: “energy, thermal energy, or non-thermal energy, or any combination thereof.”
Please amend line 2 of claim 22 to read as: “preserving an extracellular matrix of the epithelial cells.”
Please amend line 2 of claim 23 to read as: “energy transferred, which is sufficient to reduce epithelial cells, is calculated.”
Please amend line 2 of claim 24 to read as: “cells or goblet cells, or both.”
Please amend line 2 of claim 26 to read as: “energy, thermal energy, or non-ablative energy, or any combination thereof.”
Please amend line 2 of claim 27 to read as: “preservice an extracellular matrix of epithelial cells.”
Please amend line 4 of claim 28 on page 6 of the claims to read as: “epithelial layer, or both layers.”
Please line 2 of claim 29 to read as: “energy transferred, which is sufficient to alter epithelial cells, is calculated.”
Please amend line 2 of claim 30 to read as: “cells or goblet cells, or both.”

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted above, Applicant’s amendments to each of claims 1, 13, 19 and 25 have corrected the previously-filed rejections of the claims under 35 U.S.C. 112(a) via the clarifying amendments set forth therein. With respect to the prior art, Askew (US Pat. Pub. 2009/0192505 A1) was cited in the June 8, 2021 Final Office Action. However, the requirement in claim 1 to set forth that the transferring of energy is “without either direct or indirect visual confirmation” defines over the Askew reference given that Askew specifically requires either direct or indirect visual confirmation of treatment. Similar rationale equally applies to claims 13, 19 and 25. The Examiner further notes that Barry (US pat. No. 8,322,335 B2) was also cited in the prosecution history as particularly relevant to the instant claims. Barry’s disclosure in col. 8; 1-33 and col. 9; 60 – col. 10; 33, while being directed towards treatment of lung tissue and calculation of a vapor dosage, fails to specifically contemplate that these contemplated calculations would be “in an amount configured to elicit a primarily regenerative healing response” as in claims 1 and 19, or “substantially without a reparative scarring healing response in the target regions” as in claims 13 and 25. The Examiner has failed to find any reference or combination of references that would cure these noted deficiencies in either of Askew or Barry. Additionally, the Examiner has failed to find any reference or combination of references that disclose, fairly suggest or make obvious each and every limitation set forth in any of independent claims 1, 13, 19 and 25. 
Thus, it is for at least the reasoning set forth above that the Examiner believes claims 1-30 are allowable over the prior art. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794